                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

AGROFRESH INC.,                              )
                                             )
                       Plaintiff,            )
                                             )
       v.                                    )   C.A. No. 18-1486 (MN)
                                             )
HAZEL TECHNOLOGIES, INC.,                    )
                                             )
                       Defendant.            )

                                    MEMORANDUM OPINION

Chad S.C. Stover, BARNES & THORNBURG LLP, Wilmington, DE; Robert D. MacGill, Joseph T.
Wendt, Jessica M. Lindemann, BARNES & THORNBURG LLP, Indianapolis, IN – attorneys for
Plaintiff

Karen E. Keller, David M. Fry, Nathan R. Hoeschen, SHAW KELLER LLP, Wilmington, DE;
Michael N. Rader, WOLF, GREENFIELD & SACKS, P.C., New York, NY; Chelsea A. Loughran,
WOLF, GREENFIELD & SACKS, P.C., Boston, MA Lance Yang, QUINN EMANUEL URQUHART &
SULLIVAN, LLP, Los Angeles, CA – attorneys for Defendant




April 25, 2019
Wilmington, Delaware
NOREIKA, U.S. DISTRICT JUDGE:

       Presently before the Court is Defendant Hazel Technologies, Inc’s (“Defendant” or

“Hazel”) motion to dismiss with prejudice (D.I. 38) the Complaint (D.I. 1) for failure to state a

claim on the grounds that Plaintiff AgroFresh, Inc. (“Plaintiff” or “AgroFresh”) does not “provide

any factual basis stating a plausible claim for infringement and merely parrots the language of the

asserted patent claims” (D.I. 39 at 1). For the reasons set forth below, the Court DENIES

Defendant’s motion.

I.     BACKGROUND

       On September 25, 2018, AgroFresh filed the present action, alleging that Defendant

infringed claims of U.S. Patent Nos. 6,017,849 (“the ’849 Patent”) and 6,313,068 (“the ’068

Patent”) (collectively, “the Asserted Patents”) through its research, development and sale of a

product called Hazel CA. 1 (See D.I. 1). Specifically, the Complaint alleges direct infringement

of the Asserted Patents as follows:

               27.     Hazel, in violation of 35 U.S.C. § 271(a), has directly
               infringed at least claims 1 and 6 of the Daly 1 Patent, literally and/or
               under the doctrine of equivalents, by making, using, selling, offering
               for sale, and/or importing, at a minimum, the Hazel® CA product in
               the United States.

               28.      The Hazel® CA product infringes the asserted claims of the
               Daly 1 Patent because the Hazel® CA product is comprised of a
               complex formed from a molecular encapsulation agent and a
               compound, 1-MCP, having the structure shown in claim 1. The
               Hazel® CA product meets the limitations of claim 6 at least because
               it is comprised of a complex formed from a molecular encapsulation
               agent and methylcyclopropene.

                                              *       *       *



1
       The Asserted Patents expired on August 20, 2018. (D.I. 1 ¶ 2). The Asserted Patents are
       sometimes referred to together as “the Daly Patents,” and individually as “the Daly 1
       Patent” for the ’849 Patent and as “the Daly 2 Patent” for the ’068 Patent.


                                                  1
               33.     Hazel, in violation of 35 U.S.C. § 271(a), has directly
               infringed at least claim 1 of the Daly 2 Patent, literally and/or under
               the doctrine of equivalents, by making, using, selling, offering for
               sale, and/or importing, at a minimum, Hazel® CA in the United
               States.

               34.    The Hazel® CA product infringes the asserted claims of the
               Daly 2 Patent because the Hazel® CA product is comprised of a
               complex formed from a molecular encapsulation agent and a
               compound, 1-MCP, having the structure shown in claim 1.

(D.I. 1 ¶¶ 27-28, 33-34).

II.    LEGAL STANDARDS

       In ruling on a motion to dismiss under Rule 12(b)(6), the Court must accept all well-pleaded

factual allegations in the complaint as true and view them in the light most favorable to the

plaintiff. See Mayer v. Belichick, 605 F.3d 223, 229 (3d Cir. 2010); see also Phillips v. Cnty. of

Allegheny, 515 F.3d 224, 232-33 (3d Cir. 2008). “[A] court need not ‘accept as true allegations

that contradict matters properly subject to judicial notice or by exhibit,’ such as the claims and the

patent specification.” Secured Mail Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 913

(Fed. Cir. 2017) (quoting Anderson v. Kimberly-Clark Corp., 570 F. App’x 927, 931

(Fed. Cir. 2014)). Nor is the Court required to accept as true bald assertions, unsupported

conclusions or unwarranted inferences. See TriPlay, Inc. v. WhatsApp Inc., No. 13-1703-LPS-

CJB, 2018 WL 1479027, at *3 (D. Del. Mar. 27, 2018). Dismissal under Rule 12(b)(6) is only

appropriate if a complaint does not contain “sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Fowler v. UPMC Shadyside,

578 F.3d 203, 210 (3d Cir. 2009). This plausibility standard obligates a plaintiff to provide “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555. Instead, the pleadings must provide sufficient factual allegations to



                                                  2
allow the Court to “draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 506 U.S. at 678.

III.   DISCUSSION

       Liability for direct infringement arises under 35 U.S.C. § 271(a) when a party, without

authorization, “makes, uses, offers to sell, or sells any patented invention, within the United States

or imports into the United States any patented invention during the term of the patent.” To state a

claim of direct infringement sufficient to withstand a motion to dismiss, a plaintiff must plead facts

that plausibly suggest that the accused product meets each limitation of the asserted claim(s).

See TMI Sols. LLC v. Bath & Body Works Direct, Inc., No. 17-965 (LPS)(CJB), 2018 WL

4660370, at *9 (D. Del. Sept. 28, 2018). There is, however, “no requirement for [a plaintiff] to

prove its case at the pleading stage . . . . Our precedent requires that a complaint place the alleged

infringer on notice of what activity . . . is being accused of infringement.” Lifetime Indus., Inc. v.

Trim-Lok, Inc., 869 F.3d 1372, 1379 (Fed. Cir. 2017) (internal citations and quotations omitted).

       Last year, in Disc Disease, the Federal Circuit provided guidance on pleading infringement

under the Iqbal/Twombly pleading standard. See generally Disc Disease Sols. Inc. v. VGH Sols.,

Inc., 888 F.3d 1256 (Fed. Cir. 2018). In Disc Disease, the district court dismissed plaintiff’s claims

of direct infringement because plaintiff failed to explain how defendants’ products infringed any

asserted claim and instead alleged generally that certain of defendants’ products met each and

every element of at least one claim of plaintiff’s patents. Disc Disease Sols. Inc. v. VGH Sols.,

Inc., No. 15-188 (LJA), 2016 WL 6561566, at *3 (M.D. Ga. Nov. 2, 2016). The Federal Circuit,

however, reversed, finding that the plaintiff’s allegations were sufficient under the plausibility

standard of Iqbal/Twombly because the complaint specifically identified the three accused products

and alleged that the accused products met “each and every element of at least one claim” of the




                                                  3
asserted patents, either literally or equivalently. Disc Disease, 888 F.3d at 1260. Following Disc

Disease, another court in this District similarly found that a plaintiff plausibly pleaded an

infringement claim where the complaint specifically identified the infringing product and alleged

“that it practices each limitation of at least one claim in” the relevant patents. Promos Tech., Inc.

v. Samsung Elec. Co., No. 18-307-RGA, 2018 WL 5630585, at *4 (D. Del. Oct. 31, 2018).

       Here, AgroFresh’s Complaint identifies Defendant’s accused product, Hazel CA, and the

specific claims in the Daly 1 Patent (claims 1 and 6) and Daly 2 Patent (claim 1) that Defendant

allegedly infringes, and the Complaint also states how Hazel CA purportedly infringes those

claims. (See, e.g., D.I. 1 ¶¶ 27-28, 33-34). The Complaint alleges that Hazel CA meets the

“molecular encapsulation agent” claim limitation either literally or under the doctrine of

equivalents, and it also alleges that Hazel CA meets the other limitations of the asserted claims.

Pursuant to the Federal Circuit’s decision in Disc Disease, and similar to the conclusion reached

in Promos Technologies, this Court finds that these factual allegations state a plausible claim of

direct infringement and are sufficient to put Defendant on notice of AgroFresh’s claims against it.

Thus, Defendant’s motion to dismiss will be denied.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (D.I. 38) is DENIED. An

appropriate order will follow.




                                                 4
